Citation Nr: 0936714	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  02-04 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for pain in major 
joints, secondary to a service-connected back disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, secondary to a service-connected back 
disability.

3.  Entitlement to service connection for a heart disorder, 
secondary to a service-connected back disability.

4.  Entitlement to a disability rating in excess of 20 
percent for myofascial back pain syndrome.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In May 2005, the Board denied a disability rating in excess 
of 20 percent for myofascial back pain syndrome.  The Board 
granted an effective date of June 16, 2000, for the award of 
a 20 percent rating for myofascial back pain syndrome.  The 
other issues were remanded.  

The Veteran appealed the evaluation of the myofascial back 
pain syndrome to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2007, the parties filed 
a joint motion for remand.  That motion noted that the record 
did not show that VA examiners had access to the Veteran's 
claims file, including Social Security records.  Another 
examination was requested.  The motion also emphasized the 
need for consideration of extraschedular evaluation under 
38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  In January 2007, the 
Court issued an order incorporating the joint motion for 
remand.  The Court vacated the Board's decision denying a 
rating in excess of 20 percent for the service-connected back 
disability and remanded the matter.  

In compliance with the order of the Court, the Board remanded 
the case in September 2007.  Due to the intertwined nature of 
the claims, the Board remanded all outstanding issues in the 
case for examination of the Veteran and medical opinions.  
The Veteran failed to report for the scheduled examinations.  
This was discussed in the December 2008 supplemental 
statement of the case.  A copy was sent to the Veteran and to 
his representative.  Neither copy was returned.  Under the 
presumption of regularity, it is presumed that the mail was 
delivered to the addressee.  Nevertheless, neither the 
Veteran nor his representative has addressed the failure to 
report for examination.  They have not asserted any good 
cause for missing the examinations, asked that the 
examinations be rescheduled, or confirmed that he would 
report for an examination in the future.  VA has done all 
that it can without the Veteran's cooperation.  Under these 
circumstances, the Board must proceed with its review of the 
appeal.  

In December 2008, the attorney requested a copy of all 
evidence obtained since the Board's 2005 decision.  In April 
2009, the attorney requested an extension, which was granted.  
In July 2009, the attorney submitted copies of various 
medical treatises (discussed below).  In September 2009, the 
Veteran waived RO review of this new evidence.  


FINDINGS OF FACT

1.  There is no competent medical evidence connecting the 
claimed pain in major joints to the Veteran's active service 
or to his service-connected back disability.  

2.  There is no competent medical evidence connecting the 
claimed acquired psychiatric disorder to the Veteran's active 
service or to his service-connected back disability.  

3.  There is no competent medical evidence connecting the 
claimed heart disorder to the Veteran's active service or to 
his service-connected back disability.  

4.  Entitlement to a disability rating in excess of 20 
percent for myofascial back pain syndrome, including on an 
extraschedular basis, cannot be established without a current 
VA examination; and the Veteran, without good cause being 
shown, failed to report for the examination scheduled in 
conjunction with his claim for increase.  

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) cannot be established 
without a current VA examination; and the Veteran, without 
good cause being shown, failed to report for the examination 
scheduled in conjunction with his claim for increase.  


CONCLUSIONS OF LAW

1.  Pain in the major joints was not incurred in or 
aggravated by active military service and is not proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2008).  

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by active military service and is not proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2008).  

3.  A heart disorder was not incurred in or aggravated by 
active military service and is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2008).  

4.  The criteria for a disability rating in excess of 20 
percent for myofascial back pain syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 3.321, 3.655, 4.7, 4.71a (2008).  

5.  The criteria for a total disability rating based upon 
individual unemployability (TDIU) have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 3.655, 4.16 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  


Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in November 2003.  Thereafter, 
he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  This cured any notice defects before the 
agency of original jurisdiction (AOJ) readjudicated the case 
by way of a supplemental statement of the case issued in 
December 2008.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  

The Board notes that the case was previously before the 
Court, and, in January 2007, the Veteran's attorney joined in 
a joint motion for remand.  There were no assertions in that 
motion, that any part of the notice was inadequate or that 
any additional notice was needed.  Further, as the claims are 
being denied, additional notice regarding potential ratings 
and effective dates is not required.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

Duty to Assist

The January 2007 joint motion for remand asserted that VA had 
not completed its duty to assist the Veteran because the 
examiners did not review the claims file, including records 
from the Social Security Administration (SSA).  The Board 
remanded the case to cure this defect by having the Veteran 
examined again, with the examiners reviewing the claims file, 
including SSA records.  The Veteran was scheduled for an 
examination but failed to appear.  He did not contact the VA 
medical center and request the examination be rescheduled.  
Neither he nor his attorney has given any reasons why he did 
not report for examination.  The case was subsequently 
returned to the agency of original jurisdiction which 
adjudicated the claims in a December 2008 supplemental 
statement of the case (SSOC).  Copies of the SSOC were sent 
to both the Veteran and his attorney.  They were not 
returned.  Under the presumption of regularity, the mail is 
presumed to have been delivered as addressed.  Nevertheless, 
neither the Veteran nor his attorney responded to the SSOC.  
Neither indicated that there was any good cause for the 
Veteran to miss his examination or that he would cooperate in 
the future.  Without the Veteran's cooperation, VA has done 
all it can to assist him in developing his claims.  

Consequently, the Board finds that all relevant facts have 
been properly developed to the extent possible, and that all 
available evidence necessary for equitable resolution of the 
issue has been obtained.  The Veteran's service medical 
records have been obtained.  His available post-service 
treatment records have also been obtained.  His SSA records 
have been obtained.  The Veteran has had a VA examination and 
a medical opinion has been obtained.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence, that VA could get without the Veteran's 
cooperation, that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service Connection

In order to establish direct or primary service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

It is not contended, nor does the evidence show that the 
claimed pain in major joints, an acquired psychiatric 
disorder, or heart disorder had their onset or was aggravated 
during the Veteran's active service.  Rather, he contends 
that he has these conditions secondary to his service-
connected back disability.  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  

Secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  A myofascial back pain 
syndrome, currently rated as 20 percent disabling under 
diagnostic code 5237 (previously code 5295) is the only 
disability for which service connection has been established.  
An appellant's own conclusion, stated in support of his 
claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2004); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

In this case, there is simply no competent medical evidence 
on the question of secondary service connection.  VA has 
obtained the SSA records and copies of private medical 
records as well as VA clinical notes and examination reports.  
There is nothing in any of these records that expresses a 
medical opinion connecting the claimed conditions to the 
service-connected back disability.  The report of the May 
2002 VA spine examination concludes with an opinion to the 
effect that it is at least as likely as not that the disc 
herniation is related to the Veteran's low back pain 
diagnosed in service.  However, this opinion does not address 
the claimed pain in major joints, acquired psychiatric 
disorder, or heart disorder currently at issue.  

Of particular note in this regard is the report of an August 
2003 behavioral medicine examination for SSA.  It repeats the 
Veteran's back complaints and his history of injury in 
service.  It diagnoses a depressive disorder, NOS (Not 
Otherwise Specified) (with anxious tendencies); alcohol abuse 
(rule out); personality disorder, NOS (with histrionic and 
schizoid tendencies); and herniated disc (self-report); but, 
nowhere does the report indicate that the Veteran's back 
disorder caused his psychiatric problems.  Similarly, there 
are records of private and VA treatment for the back, but 
none of them indicates that the back disorder caused any of 
the claimed conditions.  

The Veteran's attorney has submitted several treatises in 
support of the claims for service connection.  Where medical 
treatise evidence discusses relationships between conditions 
with a "degree of certainty," a claimant may use such 
evidence to meet the requirement for a medical nexus.  Wallin 
v. West, 11 Vet. App. 509, 514 (1998).  On the other hand, if 
the medical treatise discusses the relationship in more 
generic terms, the treatise is insufficient to meet the 
requirement for a medical nexus.  See Sacks v. West, 11 Vet. 
App. 314, 317 (1998).  The Board has reviewed the treatises 
submitted in support of the Veteran's claims and finds that 
while they raise possibilities, they do not show that a 
connection is probable or that it is as likely as not that 
the Veteran's claimed disabilities are related to service 
connection or to a service-connected disability.  They do not 
have sufficient probative value specific to the Veteran's 
claims to make them competent evidence that his claimed 
conditions are connected to his service-connected back 
disability.  

The Board remanded the case for examinations that might have 
resolved the nexus questions raised by the Veteran's claims, 
but the Veteran did not cooperate by reporting for those 
examinations.  There is only so much VA can do, and is 
required by law to do.  Without the Veteran's cooperation, we 
cannot obtain the competent medical opinions needed to 
resolve these claims.  We are left simply with the Veteran's 
bare claims, with no supporting competent medical evidence.  
As there is no evidence in approximate balance, the benefit 
of the doubt doctrine is not applicable and the appeal must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  



Disability Ratings

When entitlement to a VA benefit cannot be established 
without a current VA examination, as in this case, and a 
claimant, without good cause, fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  When the examination was scheduled in conjunction 
with any other original claim, a re-opened claim for a 
benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2008).  (Emphasis added.)  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. 38 C.F.R. § 
3.655(a) (2008).  

In this case, on joint motion for remand, in January 2007, 
the parties agreed that an examination was needed.  The Board 
remanded the case and the examination was scheduled.  The 
Veteran failed to report for the examination.  Neither he nor 
his attorney has asserted that there is any good cause for 
his failure to report for examination.  Under these 
circumstances, the regulation requires that the claims for 
increased ratings must be denied.  38 C.F.R. § 3.655(b).  The 
claims for extraschedular ratings under 38 C.F.R. § 3.321 and 
total disability ratings based on individual unemployability 
under 38 C.F.R. § 4.16 are types of claims for increase.  
They must also be denied as well as the claim for higher 
evaluation under the rating schedule.  


ORDER

Service connection for pain in major joints, secondary to a 
service-connected back disability is denied.

Service connection for an acquired psychiatric disorder, 
secondary to a service-connected back disability is denied.

Service connection for a heart disorder, secondary to a 
service-connected back disability is denied.

A disability rating in excess of 20 percent for myofascial 
back pain syndrome is denied.  

A total disability rating based upon individual 
unemployability (TDIU) is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


